116 F.3d 1485
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Aura Maria IXCHOP, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70897.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**June 19, 1997.

Before:  GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Aura Maria Ixchop, a native and citizen of Guatemala, petitions pro se for review of the decision of the Board of Immigration Appeals ("BIA"), affirming the immigration judge's ("IJ") denial of her applications for asylum and withholding of deportation pursuant to 8 U.S.C. § 1158(a) and 1253(h).  We have jurisdiction pursuant to 8 U.S.C. § 1105(a)a, and we deny the petition.


3
Here, the IJ denied Ixchop's applications for asylum and withholding of deportation, finding her testimony at the hearing not credible.  The BIA agreed with the IJ and dismissed Ixchop's appeal.  In her petition for review, Ixchop does not argue that the BIA erred by finding her testimony not credible.  Instead, she merely recites the standards for evaluating asylum and withholding of deportation claims.  We therefore agree with the government that Ixchop has waived the right to challenge the BIA's dismissal of her appeal.  See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (holding that an issue not discussed in the opening brief is deemed waived).


4
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3